— In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Kings County (Staton, *800J.), entered September 5, 1991, which dismissed the petition at the dispositional phase of the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
In this case, the respondent failed to appear at a timely-set dispositional hearing, and a bench warrant was issued. More than 100 days passed before he was involuntarily returned on the warrant. During that time, the presentment agency made no motion to adjourn the hearing and no adjournment was ever ordered. The court made no statement of the reason for any adjournment on the record as required by Family Court Act § 350.1 (3) and (4).
The presentment agency, having failed to avail itself of the vehicle through which the instant case could have been salvaged, cannot now complain that the petition was dismissed. As with Family Court Act § 340.1, the Legislature, in Family Court Act § 350.1, has seen fit to require as a condition for adjourning a hearing that the court make findings on the record of good cause for the first adjournment and of special circumstances for subsequent adjournments (see, Matter of Randy K., 77 NY2d 398; Matter of Roshon P., 182 AD2d 346). Moreover, Family Court Act § 350.1 creates no exception from these mandates when the juvenile has failed to appear and is being sought under a bench warrant. While it may appear to be an undue burden to require the presentment agency to request successive adjournments, to require otherwise would constitute the "impermissible judicial rewriting of the statute” frowned upon by the Court of Appeals in Matter of Randy K. (supra, at 404). We find that if a change is warranted, it is a change to be accomplished through legislation.
Moreover, to the extent that the Appellate Divisions in the First and Third Departments have drawn a distinction between the case where the juvenile is accused but there has been no fact-finding, and the case where the petition has been sustained after a hearing and what remains is only disposition (see, Matter of David R., 150 AD2d 161; Matter of Brion H., 161 AD2d 832), we decline to follow those cases. Thompson, J. P., Lawrence and Ritter, JJ., concur.